IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44079

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 782
                                               )
       Plaintiff-Respondent,                   )   Filed: November 21, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JACOB PAUL RAINES,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and consecutive unified sentences of five years
       indeterminate for unlawful possession of a firearm and five years, with a
       minimum period of confinement of two years, for possession of
       methamphetamine, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Reed P. Anderson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Jacob Paul Raines pled guilty to one count of unlawful possession of a firearm, Idaho
Code § 18-3316; one count of possession of methamphetamine, I.C. § 37-2732(c); and one count
of misdemeanor domestic battery, I.C. §§ 18-903(a), 18-918(3). The district court imposed an
indeterminate term of five years for unlawful possession of a firearm and a consecutive sentence
of five years, with a minimum period of confinement of two years, for possession of
methamphetamine. The sentence imposed for misdemeanor domestic battery was 223 days in


                                               1
jail, with 223 days’ credit for time served.           Raines appeals, contending that his unlawful
possession of a firearm and possession of methamphetamine sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Raines’s judgment of conviction and sentences are affirmed.




                                                   2